Citation Nr: 0608515	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-00 258	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which denied service connection for PTSD.

Other evidence of record, however, shows service connection 
for an acquired psychiatric disorder - inclusive of PTSD, 
earlier was denied in October 1995, and the veteran did not 
appeal that decision.  Consequently, there must be new and 
material evidence since that decision to reopen her claim 
for PTSD, before the Board may consider this claim on the 
merits (de novo).  The Board must make this threshold 
preliminary determination, irrespective of whether the RO 
did, because this in turn affects the Board's jurisdiction to 
consider the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

In October 2005, in support of her claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board.  A transcript of the 
proceeding is of record.  


FINDINGS OF FACT

1.	In its October 1995 rating decision, the RO denied service 
connection for an acquired psychiatric disorder, inclusive of 
PTSD.  The veteran was properly notified of that 
determination and did not appeal.

2.	Some of the additional evidence received since that 
October 1995 denial, however, was not previously of record 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for PTSD.

3.	The veteran's claimed stressor of involvement in providing 
information on suspected drug trafficking as an informant at 
the base where she was stationed has been sufficiently 
corroborated.

4.	The June 2003 VA examiner concluded the veteran currently 
has PTSD as a direct result of traumatic experiences related 
to her verified stressor in service.


CONCLUSIONS OF LAW

1.	The RO's October 1995 decision denying the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.201 (2005).

2.	Some of the additional evidence received since that 
decision, however, is new and material; therefore, the claim 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2001).

3.	Resolving all reasonable doubt in her favor, the veteran's 
PTSD was incurred in military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).



The VCAA and implementing regulations eliminated the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. The VCAA and implementing regulations also require 
VA to notify the claimant and the claimant's representative 
of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. 38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

As will be discussed below, the Board has determined that new 
and material evidence has been submitted to reopen the 
veteran's claim for PTSD.  And upon reopening this claim, the 
Board also is granting it on the merits.  This represents a 
full grant of the benefit sought on appeal, and thus, there 
is no need for discussion of whether there has been 
compliance with the VCAA because, even if there has not been, 
this is merely inconsequential and, therefore, at most only 
harmless error.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2004).  

Furthermore, there is likewise no need for consideration of 
whether there has been sufficient VCAA notice to comply with 
the recent decision of the U. S. Court of Appeals for 
Veterans Claims (Court) in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (Vet. App. March 6, 2003).  In this recent precedent 
case, the Court addressed the applicability of the VCAA to 
situations, as here, where the veteran has filed a petition 
to reopen a previously denied claim for service connection 
and both the petition to reopen and underlying claim on the 
merits ultimately are granted.  According to the 
Dingess/Hartman holding, VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  And as 
previously defined by the courts, those five elements are:  
(1) veteran's status; (2) existence of a disability; 
(3) connection between military service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 
"service connection" (or even, as here, a petition to 
reopen a previously denied and unappealed claim for service 
connection), VA must review the information and evidence 
presented with the claim and provide the veteran notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  The Dingess/Hartman holding 
went on to indicate this includes notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this particular case at hand, however, although the VCAA 
notice letters that were sent to the veteran did not address 
either the degree of disability or effective date of the 
disability, once the file is returned to the RO to effectuate 
the award of service connection in this decision, the RO, in 
turn, will then have the opportunity to also address any 
notice defect regarding these additional elements.  Hence, 
any current defect in this regard also is merely harmless 
error.  Bernard v. Brown, 4 Vet. App. 384 (1993) (if the 
Board addresses an issue not first considered by the RO, the 
Board must discuss whether this is prejudicial to the 
veteran).

Background

The veteran served on active duty in the Air Force from March 
1970 to June 1971.  Her DD Form 214 shows that her military 
occupational specialty (MOS) was as an air operations 
specialist, and that her duty assignment was located at Offut 
Air Force Base in Nebraska.  

The veteran's service medical records (SMRs) do not show any 
specific complaints or findings related to a mental health 
condition.

The veteran's personnel records from service include a 
January 1971 Airman Performance Report, which describes her 
duties as an Air Operations Specialist, Flight Scheduling.  
The report indicates favorable performance of job duties 
related to her duty assignment.  In May 1971, she filed a 
request for a discharge from the Air Force because her 
husband, then a Second Lieutenant in the Marine Corps, 
had been transferred to a location in Meridan, Mississippi, 
and she could not live in proximity to him because of her 
duty status.  This request was granted, and her military 
service ended in June 1971.

Private counseling records from August 1992 to June 1994 show 
treatment for depression, anxiety, and panic attacks.

Records from the Prescott VA Medical Center (VAMC) include a 
January 1995 report showing a clinical impression of panic 
disorder and anxiety symptoms.  The veteran described a 
history of having been verbally harassed during service.  She 
also said she developed a drinking habit during that time.  
Subsequent records continue to show evaluation and treatment 
for depression, dysthymia, and anxiety.  Also noted is her 
reported history of involvement as a confidential informant 
for the Office of Special Investigations (OSI) concerning 
drug trafficking activity on base.

In a July 1995 letter, a private physician stated the veteran 
experienced trauma during her military career at which time 
she began having panic attacks and other symptoms.  This 
physician further commented there appeared to be a direct 
relationship between her experiences in service and the onset 
of these conditions.  He suspected she may have had PTSD.

During a private psychological evaluation in August 1995, the 
veteran reported a history of depression and anxiety, which 
she attributed in part to experiences from service - 
including having been approached to become an undercover 
informant on drug activity on the base where she was 
stationed.  She reported that she began using drugs to cope 
with extreme anxiety in service.

In a September 2002 statement, the veteran described the 
circumstances surrounding her alleged stressors in support of 
her claim for PTSD.  She first described having been involved 
in work as a narcotics informant at the Offut Air Force Base 
in Nebraska.  She alleged that in December 1970 she was 
introduced by her commanding officer to an individual from 
the Office of Special Investigations, who requested that she 
provide assistance as an informant.  It was requested that 
she attempt to provide names of individuals who were using 
drugs on the base, and in order to learn these names, she 
would need to look and act the role of a drug user.  She has 
stated that she initially refused this request, but later 
agreed at the urging of her supervisor.  According to the 
veteran, her primary duty in an informant capacity was to 
befriend a suspected narcotics dealer on the base, and that 
in order to obtain information from this person, she found 
that she needed to both use drugs at times and become 
involved in sexual activity.  The contact person whom she had 
at OSI knew about this.  She was also told by individuals 
with OSI that if she needed to miss her regular work duties 
due to involvement in this assignment, she would be permitted 
to take the necessary time away.  

According to the veteran, as a result of this assignment she 
had considerable anxiety and fear for her safety and, as a 
consequence, turned to illegal narcotics and alcohol as a way 
to handle these emotions.  She believes this contributed to 
her subsequent addiction to controlled substances.  She then 
indicated that after some time had passed in an informant 
capacity, she sought to end involvement in this activity, 
and when she did so found that someone had slashed her car 
tires.  Then in March, she met an individual who became her 
boyfriend (her future husband from 1971 to 1983).  She 
requested a discharge from the military, in part, to be able 
to reside with him and also to avoid her situation working as 
an informant, and this request was granted.

The veteran has further alleged as another claimed stressor 
that in her duty assignment as an Air Operations Specialist 
she experienced sexual harassment from other officers, 
involving several inappropriate comments and jokes that she 
regularly had to endure.  She said that she was only one of 
two women who worked at the base operations building at that 
time.  She has identified two officers whom she recalled were 
involved in this pattern of harassment.  According to her, 
she believed that in her work environment at that time it was 
accepted that this was what she would have to put up with in 
the course of her employment.



In a June 2002 statement (also received at the RO in 
September 2002), the veteran's former spouse indicated that 
he had served as an officer with the Marine Corps from 1970 
to 1976 and was a Captain at the time of his discharge.  He 
said that he had known the veteran since February 1971, and 
that from the day they met she had informed him that her 
primary job description in the Air Force was working for OSI.  
He described some of her work responsibilities and 
involvement with OSI, and he vividly recalled these to be 
unpleasant experiences and traumatizing in nature.  He 
recalled that she wanted out of her duty status.  Although he 
had never witnessed any of her OSI involvement, personally, 
he stated that he still could vouch for the fact that for 
years she discussed her Air Force OSI experiences, and that 
all stories were consistent and he had no reason to believe 
otherwise than that she was involved in undercover work with 
OSI.

In a December 2002 statement, the veteran's mother said the 
veteran was by all appearances a well-adjusted person prior 
to entering the military in 1970, and for most of the time 
she served she frequently visited home.  Her mother further 
indicated that, early in 1971, her calls and visits stopped, 
and this became a source of concern.  The mother said she 
eventually called the base to express her concern, and 
eventually the veteran did return the call.  On one visit 
home, the veteran brought with her a fairly unusual and 
unkempt individual, whom her parents never saw again.  Many 
years after discharge from service, the veteran had hinted at 
"secret" work done at Offutt Air Force Base, and only 
recently had provided a more detailed account.  

During a VA examination in June 2003, the examiner noted her 
review of the veteran's claims file and VA medical records, 
and stated the veteran was felt to be a reliable historian 
for the purposes of the examination.  With respect to the 
veteran's documented medical history, it was observed that 
she began taking psychotropic medications around 1981, and 
had undergone substance abuse treatment in 1987.  The veteran 
also provided a reported history of excessive use of alcohol 
and drug abuse that began in military service as a means of 
coping with stress.  A thorough description of the veteran's 
claimed stressors in service was provided, in essentially the 
same degree of detail as the veteran had stated by way of her 
2002 personal statement.  This discussion included both the 
alleged involvement as a narcotics informant and sexual 
harassment as an Air Force Operations Specialist.  With 
reference to her allegation of sexual harassment, the veteran 
also referred to an incident in 1971 in which she and another 
enlisted woman were invited to navigation training in Las 
Vegas, and one of the officers who was a superior had 
apparently brought along the veteran only so that she could 
be a companion for an acquaintance of his.  

It was noted on objective mental status evaluation that the 
veteran was cooperative in relating to the examiner, and that 
she described her mood as anxious, which was consistent with 
her overall affect.  She was correctly oriented in all 
spheres, to person, place, time and situation.  Thought 
processes ranged from logical and goal directed, to 
circumstantial.  There were no signs of suicidality or 
homicidality, or of psychosis such as hallucinations or 
delusions.  The VA examiner indicated as her overall 
assessment that the veteran had a diagnosis of PTSD, with a 
history of polysubstance abuse that had been in remission for 
15 years according to the veteran.  The Global Assessment of 
Functioning (GAF) score was 45.

The examiner further expressed the viewpoint that the veteran 
was evidencing significant PTSD symptoms related to trauma 
she experienced working as a narcotic information for the OSI 
in military service, along with ongoing sexual harassment she 
experienced as an Air Operations Specialist.  She noted that 
the veteran's symptoms included intrusive recollections, 
recurrent nightmares, intense anxiety, and symptoms of 
emotional numbing.  Also noted was the veteran's reported 
history of polysubstance abuse in service for purposes of 
coping with stress, and no evidence of difficulties with 
alcohol and drug abuse prior to service.  The examiner's 
conclusion was that the trauma experienced working as a 
narcotics informant for OSI, plus the ongoing sexual 
harassment experienced in her regular duty assignment, 
brought on the PTSD with associated psychosocial impairment.  

In its January 2004 response to a records request from the 
RO, the Air Force Office of Special Investigations indicated 
that it had researched all databases on the veteran's name, 
and had received nothing using this name under the categories 
of both "subject" and "victim."  A source program manager 
also met with negative results in his records search.  It was 
then recommended that the veteran contact the Security Force 
Criminal Investigations unit at Offutt Air Force Base, as 
well, in case this was actually the agency who had requested 
her assistance, to check her name as a "subject", "victim" 
or a "confidential informant."  

In March 2005, the Security Force Criminal Investigations 
(formerly known as the Security Police Investigations during 
the period the veteran served), responded that in conducting 
a local records check, the veteran did not have a file within 
the office's records system.  But it also was noted that the 
unit had moved several times since 1971, and that current 
office records concerning informants did not go back as far 
as May 1970 to June 1971, as indicated by the veteran's 
claim.  An attempt had been made to locate anyone that may 
previously have been in the Security Police Investigations 
unit, with negative results.

A contemporaneous February 2005 administrative decision of 
the Social Security Administration (SSA) indicates the 
veteran was deemed disabled due to an affective disorder and 
an anxiety-related disorder effective as of January 7, 2004.

In a June 2005 letter, J. Paweleck, private psychologist, 
stated the veteran had been under her treatment for PTSD and 
dysthymic disorder and had a history of polysubstance abuse 
and pathological gambling.  She expressed the belief that 
the veteran's disturbing military experiences had contributed 
significantly to the development of her anxious and 
depressive symptoms, as well as her addictions and tendencies 
to self-medicate.

In November 2005, the veteran submitted a notarized copy of 
three pages from a 1971 calendar, along with a statement 
explaining that she had utilized this calendar during service 
as a journal of events occurring at that time.  For instance, 
an entry for February 1971 explained that she was busy with a 
part-time job, and a March 1971 entry reads that she was no 
longer with OSI and had a lesson learned from this experience 
in service.



Petition to Reopen

For service connection to be granted for any current 
disability, it must be shown that it resulted from a disease 
contracted or injury sustained while on active duty in the 
military.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the veteran's original claim for service connection for 
a chronic acquired psychiatric disorder, inclusive of PTSD, 
was denied by way of an October 1995 RO rating decision.  In 
the portion of that decision specifically concerning the 
veteran's claimed PTSD, it was noted that her purported 
stressful experiences in service pertained to involvement in 
undercover operations and sexual harassment in connection 
with her duty assignment as an Air Operations Specialist.  
Also observed was that, while there was evidence of record of 
a diagnosis of PTSD, there was no documentation from service 
or other objective corroboration of any of the veteran's 
claimed stressors in service.  The requirement of 
corroboration was applicable under VA regulations since the 
incidents alleged were non-combat related.  So it was 
concluded the veteran's claimed PTSD was not shown to be 
related to her military service.

The veteran was notified of that determination later that 
month.  She did not file a notice of disagreement (NOD) in 
response, to initiate an appeal to the Board.  Thus, the RO's 
October 1995 decision became final and binding on her based 
on the evidence then of record.  See U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2005).  
Furthermore, this, in turn, means there must be new and 
material evidence since that decision to reopen this claim 
and warrant further consideration of it on a de novo basis.  
38 U.S.C.A.   § 5108 (West 2002), 38 C.F.R. § 3.156 (2005); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's October 1995 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156 (2005), in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's petition to reopen her claim was received in April 
2001, before that cutoff date.  So the previous version of 38 
C.F.R. §3.156(a) (2001), providing the former definition of 
new and material evidence, applies to her current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In the Hodge decision, the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince VA to grant 
a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

As indicated above, the primary basis for the RO's October 
1995 denial of service connection for PTSD was the absence of 
ant objective evidence that would help to corroborate the 
occurrence of any of the veteran's claimed stressors, 
which pursuant to 38 C.F.R. § 3.304(f) (2005) is a 
prerequisite to determining whether there is any relationship 
between a current diagnosis of PTSD and a claimed incident 
from military service.

The additional evidence that has been submitted or otherwise 
obtained since that October 1995 RO decision consists of VA 
outpatient treatment records from the Prescott VA Medical 
Center (VAMC) dated from December 1994 to April 1995, the 
Phoenix VAMC dated from January 1995 to December 1996, the 
Northern Arizona Healthcare System (HCS) dated from November 
2001 to June 2003, and the Southern Arizona HCS dated from 
December 2003 to April 2005.  There is also the report of the 
veteran's June 2003 VA psychiatric examination; responses to 
the RO's request for records filed with both the Air Force 
Office of Special Investigations and the Security Force 
Criminal Investigations office; a July 1995 letter from Dr. 
D. Parry, a private physician; the report of an August 1995 
psychiatric evaluation from Dr. R. Baird; records indicating 
the veteran's receipt of disability benefits from the SSA; 
and a June 2005 report from J. Paweleck, a clinical 
psychologist.  As well, the veteran has provided a notarized 
copy of a calendar (from early 1971) that she utilized while 
in service, and offered lay statements in support of her 
claim - including various statements of her own, and 
statements from other individuals dated in June and December 
2002.

Upon review of the above items of evidence, the Board finds 
that at least some of the newly submitted evidence and 
information is material to the underlying issue of 
entitlement to service connection for PTSD.  In particular, 
the report of the June 2003 VA psychiatric examination 
provides a detailed account of the veteran's claimed 
stressful experiences in service - including an in-depth 
history of her reported involvement in undercover operations 
intended to impede narcotics trafficking.  The report also 
concludes she has PTSD related to these experiences.  It was 
further indicated as the basis for this conclusion that some 
of her medical history had been reviewed, including evidence 
of a pattern of using illegal substances after service.  The 
examiner's finding that the history of the claimed 
in-service events appeared to be credible, contributing to a 
current psychiatric condition, in and of itself would not 
necessarily definitively establish the occurrence of these 
events (see e.g., Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996)).  However, since VA regulations provide that where a 
claimed in-service stressor involves an alleged in-service 
personal assault, evidence of behavior patterns or related 
events following the claimed incident may be considered for 
corroborative purposes.  So the June 2003 examiner's findings 
in regard to the events in question are pertinent to stressor 
verification.  38 C.F.R. § 3.304(f)(3).  Additionally, at 
this stage of consideration of the veteran's claim, for 
purposes of adjudication of a petition to reopen, the 
credibility of the evidence must be presumed -- so the 
examination report is significant to the veteran's claim 
regardless of the extent to which it is grounded in the 
actual service records.  See Justus, 3 Vet. App. at 513.  

The Board also notes that collection of statements received 
from the veteran's former spouse and from a family member, as 
well as the copy of the early-1971 calendar utilized by the 
veteran during service, each provide an independent basis for 
reopening her claim, notwithstanding the above-referenced 
examination report.  Her calendar (with notations from her 
that describe events from service), in addition to the lay 
statements received, provide further supporting details 
besides that which might otherwise be obtained from service 
records.  In further reference to the statements dated in 
June 2002 (from her former spouse) and December 2002 
(from her mother), while as a general matter, a lay statement 
and/or lay testimony does not present a basis for reopening a 
previously denied claim (see Moray v. Brown, 5 Vet. App. 211, 
214 (1993)), these statements nonetheless provide information 
as to events which supposedly occurred during service that 
may be of assistance in helping to corroborate one or more of 
the alleged stressors.  Hence, both the notarized copy of the 
1971 calendar and the lay statements from the third-parties 
also may be deemed to be both new and material evidence.



Accordingly, additional evidence has been received since the 
October 1995 denial of the veteran's claim for service 
connection for PTSD, which is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  This evidence is therefore new and material and 
warrants reopening of her claim and reconsideration of it on 
the merits.  See, e.g., Hickson v. West, 11 Vet. App. 374, 
378 (1998).

Service Connection for PTSD

As mentioned above, service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
her alleged stressor is combat-related, then her lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).



If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that she did engage in 
combat, but that the alleged stressor is not combat related, 
then her lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another source that corroborates her testimony or statements.  
See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2005).  Credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  But corroboration does not require "that 
there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is insufficient to show that a 
veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 310-
11, the U. S. Court of Appeals for Veterans Claims (Court) 
determined that evidence that the veteran's company received 
heavy casualties during an attack consisting of copies of 
radio logs of that incident, was sufficient to reopen his 
claim for service connection for PTSD, even without specific 
evidence of the veteran's presence with the company during 
that particular incident.  Also, Pentecost, 16 Vet. App. at 
128-29 held that the Board had interpreted the corroboration 
requirement too narrowly by requiring the veteran to 
demonstrate his actual proximity to and participation in 
rocket and mortar attacks.  The Court indicated in this 
respect that although the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."  Id.

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

Upon review of the post-service medical evidence in this 
case, it is evident that several medical providers have 
presented clinical assessments of PTSD, to include the 
diagnosis of PTSD offered by the June 2003 VA psychiatric 
examiner.  This diagnosis has been provided on the basis of 
an in-depth examination, and incorporating the veteran's 
medical history and present reported symptoms.  There is 
therefore competent evidence that she has the currently 
claimed psychiatric disability, so the initial requirement of 
a medical diagnosis of PTSD is met.  See 38 C.F.R. § 
3.304(f).

The determinative issue, then, is whether there is sufficient 
evidence for concluding the alleged stressors in service 
actually occurred - bearing in mind that doctors already 
have established the requisite link between the current PTSD 
diagnosis and these purported incidents (but again, only 
assuming they occurred as alleged).  Concerning this, the two 
incidents that the veteran has identified as having occurred 
during the time period that she served do not involve 
allegations of involvement in combat, and thus verification 
of these stressors would require corroboration through 
service records or other independent sources rather than 
solely through review of her lay testimony.  See Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.

The record reflects that the veteran has alleged that her 
role as a confidential informant on drug trafficking 
operations was one of the events in service that contributed 
to the development of her PTSD.  In support of her claim, she 
has provided a June 2002 statement from her former husband, 
who indicated that he met her in February 1971 when he was a 
military officer, and that from the initial time they met she 
described having worked for OSI.  He recounted that she 
described experiences from her involvement in this work as 
having been unpleasant and traumatizing in nature, and that 
she wanted out of this activity to avoid this compromising 
situation.  He also noted that she continued to discuss these 
experiences with him for many years after service.  Then in 
her December 2002 statement the veteran's mother explained 
that, during service in early 1971, the veteran suddenly 
stopped calling or visiting and had to be directly contacted 
at Offutt Air Force Base to check on her status.  The mother 
said it was not until years later that the veteran discussed 
these experiences.

The former statement helps to substantiate the veteran's 
stressor to a significant extent, in that it notes her 
reported involvement in the alleged situation 
contemporaneously with when it supposedly occurred.  The 
veteran also has provided copies of a 1971 calendar, 
notarized as authentic, with entries concerning events in 
service that provide general information on involvement in 
duties in addition to her regular assignment.  And while this 
log does not directly correlate with specific circumstances 
she has alleged in relation to her claimed stressor, it is 
nevertheless consistent with her allegations.

Moreover, the report of the veteran's June 2003 VA 
examination reflects the examiner's finding that the onset of 
her current psychiatric condition could be attributed to one 
or more events that occurred during military service.  It was 
noted with respect to the events alleged that the veteran was 
felt to be a reliable historian, and that her own reported 
history and medical records appeared to show a pattern of 
excessive use of alcohol and illegal drugs during or soon 
after military service.  The examiner noted her review of the 
veteran's claims file and VA medical records, and presumably 
this included the opportunity to consider the statements 
submitted by both the veteran's former spouse and her mother.  
In this instance, the examiner's finding as to the occurrence 
of the claimed event in service takes into account evidence 
of some contemporaneous behavioral changes - including a 
pattern of subsequent substance abuse and the explanation in 
the June 2002 statement for separation from service.  And 
inasmuch as the alleged stressor apparently involved the 
persistent concern of physical assault in the situation, the 
examiner's conclusion is probative based on the behavorial 
changes noted.  See 38 C.F.R. § 3.304(f)(3).  Also, while 
generally credible evidence of the occurrence of a claimed 
stressor does not consist solely of medical evidence obtained 
after the fact (such as a VA physician's opinion post service 
discharge), as stated above, there is other competent 
evidence relevant to the issue of stressor verification.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  So all 
of this evidence must be considered together, in complete 
context.

The result of the RO's January 2004 attempt to contact the 
Air Force OSI did not show any record of the veteran's 
involvement in any activities in service, under the 
categorization of either subject or victim (this would likely 
mean in relation to a crime under investigation of that 
office).  Notably, though, the subsequent records search from 
the Security Force Criminal Investigations, which included a 
request for the veteran's name under the category of 
"confidential informant," could not be completed because - 
as that agency readily admitted, the archived records for the 
appropriate time period in question were not on file, no 
longer being maintained.  Additionally, an alleged stressor 
in relation to a claim for service connection for PTSD can be 
corroborated through means other than actual service records, 
such as through lay statements as described above.  

Based upon consideration of all the evidence pertaining to 
this incident, when all reasonable doubt is resolved in the 
veteran's favor, the alleged stressor involving her 
participation as an informant during service that placed her 
in one or more potentially dangerous circumstances has been 
sufficiently corroborated by the record.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  In this respect, she has 
provided an extensive description of events related to her 
involvement as an informant to a law enforcement agency while 
stationed at Offutt Air Force Base, such as having been 
requested to spend considerable time with a suspected drug 
trafficker or how she obtained information on illegal 
activities on base.

While the evidence that has been obtained is not necessarily 
of the specificity that it would corroborate all details 
associated with these incidents, for the reasons stated, 
there nonetheless is sufficient corroboration of her general 
involvement as an informant on the base, and this would 
conceivably involve the significant risk of the possibility 
of having been discovered or otherwise sustaining injury as 
an informant, consistent with what she has alleged.

The veteran has also alleged as a stressful incident in 
service having experienced verbal sexual harassment in her 
regular duty assignment as an Air Force Operations 
Specialist.  The personnel records from service as of yet do 
not include any findings that would tend to directly 
substantiate this allegation, although further development of 
the evidence might help to provide some supporting 
information.  In any event, the stressor that has already 
been verified is sufficient for further consideration of her 
claim.  And for a valid claim for service connection for 
PTSD, it is not a requirement that the record establish more 
than one verified stressor that would clinically support a 
diagnosis of this condition.  Rather, the veteran only needs 
one confirmed stressor.

Furthermore, the June 2003 psychiatric examination report 
presents the conclusion that the veteran's alleged stressors, 
inclusive of the incident of having worked as a narcotics 
informant, are medically related to the onset of PTSD.  So 
the opinion establishes a link between her current 
symptomatology and a verified stressor in service.  Thus, the 
regulatory requirements for establishing entitlement to 
service connection have each been met.  See generally, 38 
C.F.R. § 3.304(f) (2005).  There is also of record a June 
2005 supporting statement from a private psychologist equally 
indicating the presence of a relationship between the 
veteran's PTSD and the verified stressor, and thus, similarly 
supporting a finding of an association between this condition 
and events in service.



Accordingly, based upon the above, and with consideration of 
the benefit-of-the doubt doctrine where applicable, the 
criteria for service connection for PTSD have been met.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted.

The claim for service connection for PTSD on the merits is 
also granted.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


